Name: Commission Regulation (EC) No 568/2003 of 28 March 2003 correcting the Dutch and English versions of Regulation (EC) No 2603/1999 laying down rules for the transition to the rural development support provided for by Council Regulation (EC) No 1257/1999
 Type: Regulation
 Subject Matter: agricultural policy; NA;  economic policy;  regions and regional policy
 Date Published: nan

 Avis juridique important|32003R0568Commission Regulation (EC) No 568/2003 of 28 March 2003 correcting the Dutch and English versions of Regulation (EC) No 2603/1999 laying down rules for the transition to the rural development support provided for by Council Regulation (EC) No 1257/1999 Official Journal L 082 , 29/03/2003 P. 0012 - 0012Commission Regulation (EC) No 568/2003of 28 March 2003correcting the Dutch and English versions of Regulation (EC) No 2603/1999 laying down rules for the transition to the rural development support provided for by Council Regulation (EC) No 1257/1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repealing certain Regulations(1), and in particular Article 53(1) thereof,Whereas:(1) The Dutch and English versions of Commission Regulation (EC) No 2603/1999(2), as last amended by Regulation (EC) No 2055/2001(3), contain a number of errors. Those language versions must therefore be corrected.(2) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Developments,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2603/1999 is corrected as follows.1. Concerns only the Dutch version.2. Article 4(4) is replaced by the following:"4. In their rural development plans, Member States shall specify where they have applied paragraph 2 or paragraph 3."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from the date of entry into force of Regulation (EC) No 2603/1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 80.(2) OJ L 316, 10.12.1999, p. 26.(3) OJ L 277, 20.10.2001, p. 12.